Question Time (Commission)
The next item is Question Time (B7-0303/2011). Colleagues, please note that we are starting 40 minutes late.
The following questions are addressed to the Commission.
Mr President, I know I am pushing an open door with you in raising this, but would say again that it really is not acceptable that Question Time be conducted in this way.
There is no Parliament in the world in which Question Time is not sacrosanct. I would ask you again to raise this matter with the Bureau.
Mr Mitchell, it is not the Bureau, it is a matter for the Conference of Presidents, but no doubt the Swoboda reforms will make proposals on how to deal with this. I agree with you. It is totally unsatisfactory, but I took the chair at just 19.40 so I am not really responsible for the delay.
Subject: Provision in the new draft budget for combating youth unemployment
The flagship initiative 'An agenda for new skills and jobs' underlines the fact that because of the crisis employment has fallen below 69%, while the figure for unemployment has risen to 10%; assuming that the job market will stabilise in 2010-2011, attainment of an employment rate of 75% by 2020 will require an average increase in employment of slightly more than 1% per year. At the same time, unemployment of young people under 25 is approaching 20%, while the persisting financial crisis is leading to a reduction in the employment rate, rather than the target of an annual 1% rise.
How, and with what provision in the draft budget will the Commission attempt to achieve by next year the objective of an average 1% increase in employment in the EU?
Does the Commission think that the proposed cuts in next year's budget will have a negative impact on the amounts allocated to education, training and boosting employment in the EU in general?
Member of the Commission. - As you all know, the EU headline targets under Europe 2020 include increasing the employment rate to 75%, lifting at least 20 million people out of poverty and social exclusion, reducing the proportion of early school-leavers to under 10%, and ensuring that at least 40% of the younger generation will have completed a tertiary degree by 2020.
The Commission helps Member States to achieve these targets through financial support, in particular the European Social Fund, policy coordination and policy guidance at EU level under the European semester. The 2011 Joint Employment Report, which is based on the Commission's assessment of the Member States' draft national reform programmes, calls on them to improve the functioning of the labour market by introducing more employment-friendly tax systems and by making work pay, ensuring that wages reflect developments in productivity, introducing flexible working arrangements to facilitate the further integration of women into the labour market, ensuring that pension reforms include a more direct link between later retirement and increased pension entitlements, removing incentives for people to retire early and linking unemployment benefits with the business cycle.
This means that safety nets should be reinforced at times when most needed as we have seen in the past couple of years, while money would be saved in good times. When exactly we enter good times is a country-by-country assessment. Hopefully, in a couple of years' time we will all get there. But under the current very difficult circumstances, it is also important that public employment services provide better job search assistance. We also need to reduce labour market segmentation. Indeed, evidence shows that particular groups, and notably those under temporary or precarious contracts, have taken a much bigger hit as a result of the crisis. This is the reason why the Commission has invited Member States to introduce open-ended contracts with a gradual increase of protection rights.
Although small in comparison with national public budgets, the European Social Fund has been helping the Member States weather the recent economic crisis. In line with the Commission communication on the budget review and the conclusions of the fifth report on social cohesion, the Europe 2020 Strategy provides both a clear set of common priorities and the framework for identification of funding priorities post-2013 in line with the objectives of smart, sustainable and inclusive growth, including human capital development. The Commission will present its proposals for the next multiannual financial framework at the end of June.
As regards the 2012 budget, I would like to point out that the draft budget that was adopted by the Commission on 20 April is in line with the European Council conclusions of 24 and 25 March, which state that fiscal consolidation efforts must be complemented by growth-enhancing structural reforms. To that end, Member States will implement measures in order to invest in education and training. The Commission has applied a restrictive policy as regards administrative expenditure, with a nominal freeze for Commission administrative expenditure. However, the Commission has proposed to increase its commitment and payment appropriations, by 3.7% and 4.9% respectively, with a focus on expenditure related to the Europe 2020 strategy including the ESF, the lifelong learning programme, the Youth in Action programme, the seventh framework research programme and the competitiveness and innovation programmes.
(EL) Thank you, Commissioner, for your reply. I would, of course, remind you that unemployment, especially among young people in Europe, is currently close to 20.5% and, in some instances, is now out of control. According to the data available to me, it is 43.5% in Spain and in Greece it is close - I repeat among young people - to 36%. Bearing in mind that this critical state of affairs is a one-off occurrence which we could not have forecast 2 or 3 years ago, may we expect a new intervention by the Commission in this particular situation, in addition to what you have told us?
Commissioner, would you consider an area-based response to youth employment problems? You will find that it is people with the lowest level of education, perhaps living in local authority complexes, lacking access to education and on social welfare who have the highest levels of unemployment.
There are models of local development which have started to address this issue on an area-specific basis. Would the Commission consider doing anything in partnership with Member States to try and tackle the areas with highest unemployment?
(EL) Mr President, as we have already heard, there is massive unemployment among young people in both Greece and Europe. At the same time, young people, women and immigrants are the most vulnerable groups of society when it comes to the arbitrary action being taken by employers, by which I mean action against labour rights and disregard for collective bargaining. I should therefore like to ask you, Commissioner, what measures you intend to take to protect young workers from precarious jobs and arbitrary action by employers.
Member of the Commission. - The picture in the European Union is quite uneven. The overall statistics - the averages - are very bad; they are really alarming. However, the point is that some countries have relatively good performances, successfully fighting youth unemployment even in the recession. This is particularly the case in the Netherlands and Austria, and to some extent also in Germany. Countries with weaker performances can learn from these experiences.
The successful model has several components, and there are also several reasons for failure in countries where youth unemployment has risen to one third of the age group. There are quite a few - more than half a dozen -countries in the second group at this moment. The link between education and the labour market is absolutely key to improving the performance of the education system - vocational training and further training opportunities are particularly important - so we advocate reforms which point in that direction.
There is clearly a role to play for better employment contracts, which is why, in the flagship initiative Agenda for New Skills and Jobs and subsequent documents, we highlighted the problem of segmentation and advocated the use of open-ended contracts, which may have a wider relevance but which help the younger generation in particular.
We have also advocated youth guarantees, which have been successfully applied in some Member States; wider use of these is very promising. I would also like to highlight the youth-specific ESF programmes. I have seen quite a few of them. I think that they are very important, especially where the risk of marginalisation, of being locked out of employment opportunities, is a great social risk. I think that the European Social Fund can be used in an innovative way; there are many very good examples.
We are prepared to disseminate good projects which can provide employment and learning opportunities where young people live; but there are also many examples which provide opportunities to go and work in other countries. I believe that, especially at this time, we also have to draw the attention of young people to the need for mobility and to foreign opportunities. We need to help boost skills and spread information - the EURES network is very useful there and that is what the Commission directly supports - and also help mobility, because job opportunities and vacancies very often come up in different regions or different countries. At a young age, this should not be seen as an obstacle.
Subject: The CAP and the multiannual financial framework beyond 2013
The need for an adequately-financed CAP, which delivers public goods, such as a secure and sustainable food supply for the EU, which ensures a stable food price regime both at the farm gate and on the shop shelves and which underpins a vibrant rural economy, is as important now as ever, especially in the light of the recent rise in energy prices and instability in certain regions of the globe.
Can the Commission confirm that an adequately-financed CAP, maintaining the current share of the EU budget, will be a central part of any reform to the multiannual financial framework, in the light of the central role that the common agricultural policy plays in continuing to deliver such public goods?
Subject: The funding of the CAP post 2013
Can the Commission confirm its support for a strong and well resourced common agricultural policy under the next multiannual financial framework?
Mr President, honourable Members, the future common agricultural policy must rise to the challenges facing agriculture, and here I am referring to food security, the stabilisation of agricultural incomes and the production of high quality and extremely safe food products. At the same time, however, the common agricultural policy must meet the environmental and territorial challenges and objectives of the Europe 2020 Strategy while also supporting the competitiveness and sustainability of agricultural industries and rural areas.
The Commission intends to propose an ambitious and comprehensive reform of the common agricultural policy which will require farmers to make a significant contribution towards achieving the objectives of the Europe 2020 Strategy. The cumulative impact of a 'greening' of direct payments and better targeted rural development measures will mean that the CAP offers a more robust and comprehensive response to the provision of environmental public goods.
A strong and ambitious common agricultural policy also requires an appropriate European Union budget. To that end, the Commission is due to present its legislative proposals for the next multiannual financial framework at the end of June 2011. Following this, the Commission will present its proposals on the reform of the common agricultural policy in the second half of 2011, in order to ensure that we can coordinate the submission of legislative proposals at budget level while taking into account our ambitions for the future common agricultural policy.
Just a brief follow-up. In the communication on the CAP towards 2020 it says that achieving all the objectives in the future CAP 'will require that public support to the agricultural sector and rural areas be maintained'. You mentioned this yourself, Commissioner. How do you propose to ensure that this support for the CAP is maintained in the new EU multiannual financial framework?
Commissioner, as you know, the delivery of public goods and security of food supply comes at a very significant cost. Farmers need to know that they will get a fair return for their efforts. They also need to be in a position to plan ahead.
In this regard, and in terms of moving the negotiations on the CAP forward, when does the Commission expect to be in a position to reveal the detailed proposals of the next multi-financial framework and the allocation of the CAP budget? I think it is imperative that we know that as quickly as possible because, as Members, we are working somewhat in the dark, not knowing what finances are going to be available to us.
(PL) Commissioner, from what you have said it appears that very far-reaching changes will be made to the common agricultural policy. My question in connection with this is as follows: will these merely be qualitative changes, or are there plans for them also to include changes to the way funding is allocated to individual countries, for example? Today the funds earmarked for agriculture are divided up very differently between the individual countries.
(RO) I sincerely thank the Commissioner for the answer he gave. In a global index indicating vulnerability to food price rises, out of the 40 countries occupying the top places in the index four are Member States of the European Union. I do not doubt the Commissioner's best intentions regarding the budget, but to what extent will the future budget be able to meet both the food demands and the new environmental ambitions?
Mr President, it was asked how the budget will be able to respond to the food challenge while at the same time responding to the objectives set by the Treaties of the European Union concerning the common agricultural policy and the Europe 2020 Strategy. The answer is that we will achieve this through several measures that we are planning to take in the context of this reform, first of all to improve the targeting of the budget available to us, to ensure a better balancing of payments among the various categories of farms and among the various Member States, and also to use the budget as an incentive to farmers to produce goods for the market as well, in parallel with food production, making use of well-focused agricultural practices.
I think that, in this way, we will ensure that the future common agricultural policy, which is a sectoral policy, provides multi-sectoral responses, and thus that the budget which is to be allocated to the common agricultural policy will demonstrate and provide a genuine European added value. I think that, in this way, we can justify a substantial budget for the common agricultural policy, and a budget which is consistent with the objectives that we are setting for this policy. Clearly, what the common agricultural policy and European farmers provide in terms of production of goods for the market will be proportional to the resources that we will be able to allocate.
When we talk about the budget, we must also take into account the framework and the general economic context in which we are discussing the budget - this is why, for the moment, it is difficult to talk about actual figures. The Member States are making efforts to reduce their spending; at European level too, we need to be able to target the financial resources available to us towards genuine priorities and added value for Europe. I think that, in this way, Mr Kelly, we can justify a substantial budget for the common agricultural policy by mentioning the positive contributions that this policy makes to European society, not just in terms of agricultural production for the markets, but also in terms of non-marketable production - products which are not paid for by the markets. Both in terms of payments to farmers and in terms of the second pillar - or through investments, by supporting the production of local goods - we will be able to respond to these objectives.
The proposals on the multiannual framework, as I said in my introduction, will be forthcoming in June, and only after that, in the autumn, will the Commission table legislative proposals. The measures taken in the Commission are totally consistent, as we have already presented the broad outlines of this policy in the communication sent out by the Commission last November. At the end of June, the Commission will table proposals for the multiannual budgetary framework. On this basis, and on the basis of the communication containing the broad outlines of the reforms, the Commission will table the legislative package in the autumn. At that point, we will certainly not be totally in the dark, because the multiannual budgetary framework will already have been presented.
The changes made to the common agricultural policy will therefore not be merely qualitative - improving the targeting of our objectives - they will also aim to distribute payments among the Member States - both within the Member States themselves and among the various categories of farms - precisely in order to make better use of the available resources in terms of the objectives that have been set. This balancing of payments will not just be fairer, but will also better mobilise the various structures involved in agricultural production in order to respond to the new objectives that we are setting ourselves, because the historical examples of payments based on allocations received beforehand are no longer justified in the current context, in which we are now setting very clear objectives for the future common agricultural policy.
Mr Niculescu, how will we succeed in ensuring a good relationship between the production of goods for the market, food products and environmental goods? We will not achieve this by trying to burden farmers even more, but rather by trying to use part of the budget as an incentive to produce goods using agricultural practices which respect the environment but which do not necessarily require too much of an increase in the costs of production. Therefore, thanks to this incentive, and without significantly affecting the level of agricultural production, European farmers will also be able to produce goods for the market. Clearly, however, the production of goods for the market will be directly proportional to the scale of the budget that we will be able to confirm in order to cover the costs associated with agricultural practices of this kind. In this way, the common agricultural policy will be able to integrate various aspects - economic aspects, environmental aspects, aspects associated with climate change and aspects associated with harmonising territories in rural areas - into the objectives proposed in this reform.
Subject: Innovation and measures to combat climate change
In order to achieve its ambitious climate objectives, the EU needs new innovative technologies. Adjustment to climate change could thus become an instrument for growth, generating hundreds of thousands of jobs as well as exports of advanced technology. However, insufficient private investment in new high-risk small and medium-sized enterprises (SME), will leave green technology innovation in Europe largely dependent on public funding.According to the OECD, intergovernmental coordination is vital in the EU with its 27 national innovation policies and a plethora of EU programmes (for example, EERP, SET plan, NER 300, Europe INNOVA, Cohesion Fund).
Would the Commission therefore consider it advisable to entrust a specialist body operating across the board with the task of simplifying matters, establishing common objectives and selection criteria and providing information for stakeholders regarding EU programmes for innovation in green technology?
Would the Commission consider the introduction of fresh incentives, such as an annual climate innovation award?
Mr President, the fight against climate change is a major challenge for Europe, and more efforts in research and innovation will be needed in order to develop a society whose carbon emissions are low and which is resilient to climate change.
At the moment, there is no single specialist body operating in these areas, nor is there a specific incentive such as the annual climate innovation award that has been mentioned. Nevertheless, many efforts have been made to achieve a coordinated approach among the Union's various policies and programmes.
The Europe 2020 Strategy and its flagship initiative, the 'Innovation Union', have been adopted in order to bring the European economy out of the crisis and to confront the social challenges that exist. Investment in research and innovation - including new technologies such as eco-innovation, for example - is at the heart of this strategy, and new financial instruments are being planned with the aim of obtaining a substantial increase in private investment and establishing sustainable and long-term growth. As part of the Innovation Union, a pilot European Innovation Partnership has been proposed with the aim of covering the whole of the innovation chain, from research and development onwards, in order to guarantee that adequate conditions are in place to bring the results of research and development successfully to the market. Other European Innovation Partnerships could be proposed later.
Secondly, the Commission's Green Paper entitled 'From Challenges to Opportunities: Towards a Common Strategic Framework for EU Research and Innovation Funding' proposes important improvements to the research and innovation programme which will form part of the next EU multiannual financial framework.
Firstly, the idea is to link research and innovation by bringing together all the relevant European Union instruments into a common strategic framework allowing for the introduction of genuinely cross-cutting strategies that cover the entire range of innovation systems, from research to technological development, demonstration and the market.
There is, in addition, a proposal to link European Union financing with the major challenges that society faces, such as climate change. The aim would be to use European Union financing as a lever to obtain more private investment, for example in the field of innovation in green technologies.
Finally, the Green Paper poses the question of how European Union financing would be used to support small and medium-sized enterprises as well. The Commission has asked the parties involved to submit contributions on the topic of the Green Paper before 20 May 2011. Subsequently the Commission will present its legislative proposals for the future financing of this European Union of research and innovation towards the end of this year.
(EL) Thank you, Commissioner, for your reply. I should like to ask you, in connection with your sector, with agriculture, how you imagine innovation might help, when applied to the agro-foodstuff production chain, not only in combating climate change, but also in addressing and preventing the adverse impact that we all know we shall have on rural life.
Mr President, on a practical level, we can guarantee this by providing incentives to farmers to adopt agricultural practices which not only respect the environment and the quality of soil, water and biodiversity, but which ensure that farmers succeed in reducing carbon emissions and keeping more carbon in the soil.
Our plan, particularly in the second pillar of the common agricultural policy - including investment measures designed to enable farmers to modernise their operations - is to give them incentives to focus these investments in a way that seeks to reduce carbon emissions. For example, the level of public cofinancing for a tractor with high or normal carbon emissions will not be the same as for a tractor and agricultural equipment with lower carbon emissions. Thus, we will use public financing as an incentive to farmers to take this issue into consideration.
Secondly, we are planning to create an instrument which will contribute to a knowledge-based type of agriculture, that is, one which will allow us to use the results of research, development and innovation - including research carried out in the framework of the common research strategy - and to put all these results into practice. We will create a network of good practices and innovation at European level, a network containing researchers, consultants, instructors, farmers and the food production industry, in order to ensure that we can shorten the chain from the production of knowledge to its use in practice. In this way, we can also contribute - thanks to the technologies and the agricultural techniques that will be used by farmers - not only to ensuring economic competitiveness, but also to reducing the impact of agricultural activity on climate change.
Subject: Need for changes to the EU budget
The onset of the crisis in 2008 sent EU Member States' deficit and debt levels spiralling to unprecedented levels, thereby increasing the cost of credit and creating serious debt servicing difficulties. Nearly all EU Member State governments have adopted tough austerity programmes with a view to cutting both public spending and public investment programmes. The effect of this has made itself felt immediately, drastically undermining social benefits and causing the recession to spread. Given that the EU budget is potentially a major instrument for growth and given that it has not yet undergone substantial restructuring in response to the new developments resulting from the generalised economic and debt crisis:
Is the Commission considering proposals for a general restructuring of the EU budget, involving modifications to budgetary guidelines and appropriations, with a view to helping the Member States respond to the social impact of the crisis and support their endeavours to stimulate growth?
Member of the Commission. - The question addressed to the Commission actually implies the diagnosis of the real state of the economy in Europe, as well as the prescription. I can share to some extent both the diagnosis and the prescription. Yes, we are in a Europe of austerity, meaning socially painful savings, politically costly and economically necessary, but challenging to some extent for the very fragile recovery of the European economy.
The European Commission is a strong supporter of fiscal consolidation as a precondition for sustainable growth, but we are more than ever conscious of the sensitivity of the economic debate now being discussed as the 'relaunch versus austerity' problem, and this was discussed even today in the College. When you take the long run and when you read the 2020 Strategy, this is clear, as it is with the relaunch of the Single Market strategy, but this is about the unlocking of the potential of the European economy. The European budget should be the answer right now as we need growth and jobs right now.
This is because of the specific nature of the European budget, with its focus on investment. The national budgets are mainly about social transfers; the European budget is mainly about investment and therefore could have a multiplying effect on jobs and growth and when we see the proposal for 2012, what is growing, with competitiveness, is cohesion, that is structural funding, and research and development; the other category of growing expenses is on migration. So this type of expenditure is conducive to growth and jobs. In the long run the same should be valid for the proposal we are to reveal at the end of June for the next financial perspective, adding a lot on top of what I have mentioned relating to the energy and trans-European infrastructure generally that is also conducive to growth and jobs.
Therefore I can say that the European budget, due to its nature, could be the delivery mechanism in a time of austerity to replace the investment cut normally at the national level. Therefore we should exploit this potential of the European budget to its limits.
(EL) Thank you, Commissioner, for your reply. I do not know if the Commission is currently discussing recent press reports about the Greek debt, with talk about secret meetings, debt restructuring, new loans and the possibility of Greece's leaving the euro. At the same time, we are living with the drastic effects of the Memorandum. Without sustainable growth, the debt will not be paid off and the economy will not improve. My question is this: what measures are you proposing, right now, in connection with the budget, in order to help countries which have been hit by the crisis, such as Greece?
Member of the Commission. - I admit that, but of course this is of such importance, and this is such an urgent issue, that the leakage from last week's meeting was discussed in the College.
This is fuelling speculation. That sort of leakage has its cost, and what comes out of this deteriorating atmosphere around Greece is not helping Greece. It is of concern for the next meetings on the conditions for the Greek restructuring programme and on the Greek conditional aid rescue package. However, I am not here to discuss what should be agreed among competent Members of the Commission and the International Monetary Fund with the participation of the Greek authorities.
We can only wish all the best for the efforts made domestically, which are probably very painful politically and costly for the government undertaking these measures. I admit that the leakage is fuelling speculation and causing a deterioration in the conditions for a potential recovery in Greece.
Subject: European voluntary humanitarian aid corps
In this the European Year of Volunteering 2011, can the Commission update Parliament as to where we currently stand in the legislative process establishing the European Voluntary Humanitarian Aid Corps (EVHAC)?
In particular, what actions are likely to be taken based on the results of the public consultation, and, secondly, can the Commission indicate which specific pilot projects have been selected at this point?
Member of the Commission. - Mr President, I will try to do my best to keep my answers short.
The Lisbon Treaty provides for the setting up of a European voluntary humanitarian aid corps with the objective of establishing a framework for joint contributions from young Europeans to the humanitarian aid operations of the Union. Last year, 2010, we reviewed the existing situation of volunteering, through bilateral meetings, surveys and a dedicated conference in September 2010. As a result, on 23 September we adopted the communication setting up a phased approach for the corps.
The first stocktaking phase allowed us to identify current gaps, needs and conditions for the voluntary corps to make a positive contribution to EU humanitarian assistance. This year, 2011, the main activity is to further develop the approach, including a public stakeholder consultation with results to be made available by the end of this month, May 2011. Secondly, a preparatory action which allows the Commission to finance pilot projects aimed at selecting, training and deploying a limited number of volunteers in view of the adoption of a legislative proposal. Third, we will carry out a full impact assessment which will inform us about the potential economic and social impacts of the voluntary corps. The results of these activities will feed into a proposal for a regulation which will be tabled in 2012.
The results of the public stakeholder consultation, as well as the selected pilot projects, will be presented at the dedicated conference organised in June 2011, this year in Budapest under the auspices of the Hungarian Presidency.
Mr President, given that we are under time constraints and the Commissioner has answered my question quite precisely, I have no follow-up.
Subject: Humanitarian aid for Libya
What is the state of progress with regard to the Commission's humanitarian aid for the rebels and innocent civilians in Libya and other crisis areas in North Africa? What is the overall outcome of the Commission's activities in this field in the past few months?
Subject: Civilian and military disaster response
The conflict in Libya has shown the importance of Europe's ability to mobilise a range of resources for rapid reaction.
What is the Commission's assessment of the EU's progress in its ability to draw on both military and humanitarian capabilities in a coordinated way?
Has the suggestion of a permanent body to coordinate both civilian and military disaster response from the EU and Member States made any headway?
Member of the Commission. - Since the beginning of the Libyan crisis, the European Union has shouldered its responsibilities to alleviate the suffering of the civilian population by providing timely and significant humanitarian assistance.
To date, the Commission has allocated EUR 50 million - EUR 40 million from our humanitarian aid budget and EUR 10 million from the civil protection budget line - while the 27 Member States have collectively contributed EUR 52 million, bringing the total amount of EU humanitarian assistance to EUR 102 million. We are by far the leaders in addressing the needs of people in Libya.
Our humanitarian funding supports activities implemented by partners, UN agencies, the Red Cross and Red Crescent, and NGOs. Our activities address both pressing needs inside Libya and the needs of people who have been fleeing Libya. As of today, 740 000 Muslim migrant workers have left the country in search of safety.
Inside Libya, our activities include the evacuation by sea of about 2000 civilians from Misrata, the provision of food, water, sanitation and medical supplies in Misrata and other areas of Libya, and provisional materials for food, as we expect the food situation to worsen in the next four to six weeks.
In border areas outside Libya, the Commission is supporting the pre-positioning of emergency stocks. We are also supporting operations in Tunisia, Egypt and Algeria for people who have left Libya.
The EU civil protection mechanism has been activated twice: firstly to support Member States' consular operations to evacuate our citizens - 5800 Europeans have been evacuated -, and secondly to facilitate the return home of migrant workers stuck in Tunisia and Egypt. We have provided 157 flights from Member States with support from the Commission, and we have also funded the repatriation of third country nationals through the International Organisation for Migration. In total, over 56 000 people safely made it home. This, of course, also helps to reduce the risk of a wave of migrants into Europe.
Despite the ongoing fighting and its spread to various parts of Libya, humanitarian organisations are doing a remarkable job in preventing a major humanitarian disaster. At this point, our main concern remains that, in large parts of Libya controlled by Gaddafi, access for these humanitarian workers is limited.
I want to assure you that the Commission will continue its efforts to help people affected by this conflict.
(DE) Mr President, Commissioner, thank you very much for your dedication in this matter. I would like to emphasise this in the strongest terms. I would just like to ask the following question: either yesterday or today the United Nations requested a ceasefire so that humanitarian needs could be tended to. Is humanitarian aid actually reaching the majority of Libya's population and what percentage of the country or population do you estimate is inaccessible to the aid agencies?
Commissioner, in the light of Parliament resolutions and the Council conclusions of last December, could you give us your assessment of the progress that has been made since the 2006 Barnier report in setting up a really coherent rapid reaction or disaster response mechanism: one that draws together humanitarian, civil protection and military assets and that has a pre-identified pool of resources from Member States rather than an ad hoc approach? Are we getting our act together? Can you reassure us?
Member of the Commission. - In reply to the first question, access in areas of Libya where military operations are taking place is limited but we still - thanks to the courage of humanitarian workers - have been able to reach two affected populations in Misrata as well as in the contested cities in the coastal area. Where we have not been able to reach affected populations is in the western part of Libya under the control of Gaddafi.
We are also very concerned that we are now seeing an increase of Libyans fleeing the country. Out of the 740 000 people I mentioned today, some 50 000 are Libyans and it is their number that is growing, facing us with an additional challenge to help these people. Most of them are moving to live with host communities in Tunisia and in Egypt. We now have to find a way to support these communities.
As far as the ceasefire is concerned, we have been calling for a ceasefire to allow safe access for humanitarian assistance and, of course, we very much support the UN in this regard. I can assure you that we are in constant contact with the UN and the UNHCR so that we can deploy assistance when a window of opportunity opens up, as we have now done on numerous occasions, for example in the case of Misrata.
There was actually a separate question on the coordinated response. May I continue with an answer to this question? We have made significant progress in advancing work on the communication on strengthening the EU disaster response that was unanimously supported by the Council at the end of last year. Our intention is to actually accelerate work on implementing this communication with an eye to setting up a 24/7 European emergency response centre by the end of this calendar year. It will be built on the basis of the current MIC - the monitoring and information centre - and also on the basis of the emergency teams of humanitarian assistance that existed in ECHO. It will have the physical capability to operate on a 24/7 basis.
Over the last year, especially in the context of the response to the Haiti disaster, the Pakistan floods and today in response to Libya, we have built very strong and effective working relations with the EU military staff in the European External Action Service to the point that now EU military staff designate liaison officers as part of our humanitarian operation, so we can make sure that we plan and execute together as one.
To give a straightforward answer to your question: yes, we are making progress. Unfortunately, due to the events of the last year, we have faced exceptionally difficult circumstances in 2010 - and also this year - that have given a very strong impetus to advance this work.
Subject: Canned fish products as part of food aid
Has the Commission included processed canned fish products as part of food aid packages sent by the European Union to countries suffering from a humanitarian crisis? Would the Commission not agree that processed canned fish products are ideally suited for food aid as the product is high in protein, has a long shelf life and can be supplied at short notice?
Member of the Commission. - The European Union is one of the major donors of food assistance. The Commission has been committed to providing leadership in ensuring that the most vulnerable people in crisis have access to safe, adequate and nutritious food. The Commission does not implement aid operations itself. It provides funding to partner organisations - the UN agencies, international NGOs, the Red Cross family - or partners who have vast experience in carrying out aid operations among the most vulnerable people.
Our implementing partners have the authority to decide what the most appropriate food assistance needs are in any specific circumstance. We encourage them to purchase food locally as much as possible. Why? Because, by doing so, they provide useful assistance to local farmers and we do not end up feeding the people yet, at the same time, killing the livelihoods of the local farmers by providing our own food. The Commission is always validating these choices and making sure that factors, such as the availability and nutritious quality of commodities, dietary habits of the local populations, availability of cooking facilities and cost considerations, including transportation costs, are taken into account.
On that basis the exact composition of our food assistance will be determined. Obviously canned food has its advantages, including canned fish, because it can hold for a prolonged period of time and is therefore suitable for managing stocks. It also has some disadvantages, which are sometimes related to costs or dietary habits in local populations. So we always have to be sure that what we are doing is helping people in the most effective way.
Thank you for your reply, Commissioner, which I believe. In your speeches you have mentioned nutrition on a number of occasions and in fact canned fish tick all of the boxes: they are low in value, high in protein, with no necessity for refrigerated transport or for cold storage facilities when they arrive, and, of course, they have a long shelf life. And when it comes to cooking, the fish are already cooked. I am thinking in particular of mackerel and herring.
What I am saying to you is, could you use your offices to at least suggest the use of canned fish? We are the people who are funding this and I would like to have an opportunity to meet with somebody from your DG to discuss this, because I come from an area where there is an abundance of fish but there is no other type of job. We should try to help our own people and by the same token help others.
Member of the Commission. - The point you are making is very valid. We need to look at high nutritional value and also simplicity of use. At the same time, what I would like to caution against is expanding the intervention of the Commission in deciding up front what exactly should be the composition of food assistance in any given circumstance.
We have taken a very important leadership role in the European Union with regard to food assistance by untying our food assistance or, in other words, not making it a requirement that European food assistance includes food produced in Europe. Sometimes agricultural surpluses from Europe are used in food assistance.
We do require that food provided to people in any circumstance is the most appropriate for the particular circumstances. And why do we do that? When we untie our food aid, this allows our partner organisations to purchase food locally and provides an incentive for local farmers. We do not end up bringing food from Europe, killing the livelihoods of local farmers and then giving them development assistance and actually bringing even more food because we have been unwise in our approach to food assistance.
I can assure you that, globally, what Europe has done in this respect is seen as the right thing to do and we are applauded by people in developing countries and by our development partners for taking this approach to food assistance. Having said that, we also support prepositioning of food, in which case canned fish is very appropriate. I can assure you that we strive to do the right thing. When it is the right thing we of course encourage it to be done.
You are very welcome to visit our services - we are always very happy to interact with the European Parliament.
Baroness Ludford, you have had your answer. Do you want to press me for a supplementary? Is that what it is? You have had the answer to your question.
Yes, indeed! The Council conclusions of last December talked about various Commission proposals during 2011. I cannot claim to be a specialist in this area but they have not hit the headlines and I wondered whether any have been made. This is going back to proposals that have been made in the past, including by colleagues in my political group, for an EU fast-track organisation. The Parliament called for a European civil protection force, with the idea of having some kind of permanent body so that we would not have to keep relying on this hand-to-mouth exercise; we would set up the mechanisms so that we could go into action very quickly. I know you said we have made progress, but are we getting to the really ideal situation?
Member of the Commission. - What the Council conclusions gave us a mandate to do is to work towards the establishment of European civil protection capacity that is predictable and ready for immediate deployment, based on our Member States dedicating modules that we can mobilise and transport to where they are needed immediately, as the disaster hits.
Where we are today is actually quite impressive because we already have 104 modules that Member States have registered with us and we have their commitment that we can mobilise and deliver assistance in a predictable manner, as long as they do not need these modules to fight the same disasters at home.
We still have work to do in identifying the gaps and how we are going to fill these gaps. For that we will do the prudent work and then come to our authorising environment, to the Council and to Parliament, for your approval of the approach we are proposing to fill gaps.
What is advancing faster than anticipated last year is the creation of the European Emergency Response Centre. I can assure you it would make a big difference because it would allow us to accelerate work on scenario planning - what kinds of disasters we have to be prepared for, and also on modelisation of the committed Member States' assets.
The words that made a difference were 'voluntary commitment from Member States'. But once that commitment is made, these assets belong to the Community and they are deployable by us.
Subject: Climate change and the role of farmers
Does the Commission have a view on what importance should be given to the role of farmers, in terms of carbon sinks, forests and other measures, when fighting one of the biggest challenges our environment faces today?
How does the Commission intend to support farmers in their battle against climate change?
Member of the Commission. - Both agriculture and forestry can, of course, play an important role in achieving the EU's climate objectives, and non-CO2 greenhouse gas emissions from agriculture are actually included in the EU's Effort Sharing Mechanism, but emissions and removals of CO2 related to land use, land-use change and forestry (what we call LULUCF) are not part of the current reduction commitment as adopted back in the 2008 in the climate and energy package.
However, as part of the package, the Commission was requested by the European Council and Parliament to assess modalities for their inclusion in the EU reduction commitment by mid-2011, and to make a legislative proposal as appropriate. So the Commission plans to publish the relevant communication this summer, i.e. in a very short time from now.
Inclusion could strengthen the environmental integrity of our climate commitments, ensuring that all emissions and removals are covered, while enhancing the visibility of efforts by farmers and foresters to increase sinks through sustainable land-use management.
The current CAP includes instruments that address climate change, mainly through the multiple co-benefits between agri-environmental policies and climate action. Pillar one provides income support to farmers who have to respect cross-compliance - a concept that includes baseline obligations, some of which are relevant to climate action. Rural development policy in pillar two makes more targeted climate-change measures available to Member States.
The 2008 Health Check reconfirmed climate change as one of the major challenges to be addressed, and already measures in relation to forestry - for example, afforestation - can be supported under the rural development policy.
A reformed CAP with a greener first pillar, introducing non-contractual and annual environmental actions that go beyond cross-compliance, and a second pillar more focused on climate action, supported by a professional farm advisory service, could be tailored towards helping farmers to manage their land-use systems so as to contribute to climate action (mitigation), and also become less vulnerable to climate change (adaptation). That is definitely what we intend to achieve through the next CAP.
(GA) I want to thank the Commissioner. It is clear that her policy is going in the right direction. In terms of the state of agriculture in the economy of my own country, it is clearly very important indeed. For example, in 2010 the net transfer from the EU to Ireland's agricultural budget was estimated at EUR 978.3 million. It is clear that farmers are willing to work with you, in terms of climate change and other things like that, but they must receive compensation and money if we want to achieve that kind of cooperation. It is clear that they are willing to cooperate but, at the same time, they can not do so without compensation, without economics, without money.
Member of the Commission. - Basically I think that we agree. You use the word 'compensation'. I prefer to say that we should have the common agricultural policy move more towards a situation where there would be some help available for people who are delivering something to the common good. It thus becomes a much more tangible and more concrete option for farmers to move in the direction of doing something for the climate, for water quality, or whatever, so that we get more value for the subsidies that we give to agriculture. That is, at least, the thrust of our thinking in the Commission.
Subject: Gender equality in the fight against climate change
According to the 2011 global climate risk index there are six Member States among the 35 countries in the world which are most at risk. In terms of climate change, women comprise the most vulnerable group, as they form the majority of the poorest populations. Although gender equality is recognised as a precondition for the achievement of sustainable development and the Millennium Development Goals, climate change policy does not, in the view of the experts, pay sufficient attention to this. There is clearly no procedure for involving women in the fight against climate change.
What action does the Commission plan to take in order to include the subject of gender equality in European climate change policy?
Member of the Commission. - The European Union has for a long time been a promoter of gender equality. In support of this, the Commission has a well-established practice for widespread consultation both within and outside the Commission. In particular, the consultation of all Commission departments allows for consideration of gender equality aspects of all legislative proposals and other initiatives, including in relation to climate change.
The Commission recognises the serious social impact upon women of climate change, as well as the important role of women in combating climate change. The Commission, back in October 2009, called for there to be a platform for women to make their voices heard, in particular as agents in the fight against climate change.
In addition to this, the Commission is working closely with Member States and the EU Presidencies for the development of indicators for the follow-up at EU level of the 12 areas of concern of the so-called Beijing Platform for Action.
In this respect, in the strategy for equality between women and men 2010-2015, the Commission has designated the development of indicators in the area of women and the environment among the priorities of the future work of the European Gender Equality Institute. We also understand that in the first half of next year, the Danish Presidency wishes to develop indicators in this field with a particular focus on climate change. A report is to be prepared by the European Gender Equality Institute and specific conclusions could be adopted by the Council on this issue towards the end of the Danish Presidency semester.
So climate change and women is very much on the agenda.
Thank you for your comprehensive answer. A couple of years ago the Commission announced that the main security threat now is climate change and that mankind has approximately 10 years in which to make the changes reversible. I personally am of the opinion that the economic crisis, revolutions in North Africa and now Fukushima have distracted attention from the fight against climate change. Do you have this impression as well?
Member of the Commission. - It is clear that we have had very many challenges in the last couple of years. However, regarding North Africa for instance, I must say that - as was just mentioned - what started in Tunisia was, among other things, triggered by the increase in food prices there.
I think that the world saw that climate change is not the only reason why we have increases in food prices, but climate change is a threat multiplier. It makes other kinds of threats worse. It is not an 'either/or' situation. However, I think that in many respects it is dawning on ever more countries, governments, businesses and sectors that there is a link between how we address climate change and how we provide security for people.
Subject: Costs of cutting CO2 in the European Union
The European Union is planning to cut CO2 emissions by 20% by 2020. This ambitious target cannot be attained without affecting the economies of the Member States. Firms are already moving their production out of the EU as they are unable to afford the cost of European climate policy.
Has the Commission carried out any simulations to show how cutting CO2 emissions will affect the economies of the EU Member States?
Which countries will be hit hardest by this move and how will it affect their GDP?
What would be the costs to the Member States' economies of a target to cut emissions by 10 and 15% by 2020?
Member of the Commission. - The Commission has actually already responded to similar written questions from the honourable Member Mr Ziobro on the cost of reducing greenhouse gas emissions in the European Union by 2020 and on the question of carbon leakage, back in March and April 2010.
The EU has managed to decouple its economic growth from its emissions. EU GDP has increased by 45% since 1990 while emissions have been reduced by 13%, and that includes 2010 figures, meaning that was after we exited the crisis. Over the same period, the European Union manufacturing industry grew by more than 30%. These figures show that continued growth can go hand in hand with reducing emissions. For instance, it is actually estimated that, between 2005 and 2009, 550 000 new jobs were provided by the renewable energy industry alone.
Firstly, with regard to carbon leakage, the Commission would like to stress that in the latest amendment of the ETS Directive the European Parliament and the Council have decided to tackle this issue by allocating a higher share of free allowances for sectors and subsectors deemed to be at a significant risk of carbon leakage. The Commission's analysis published back in May last year confirmed that free allocation is an effective means to address the potential risk of carbon leakage.
Moreover, the risks for carbon leakage have been reduced further, since now more than 80 countries, amongst which all emerging economies, are implementing the pledges they committed to in Copenhagen and are implementing their domestic targets. I must say that the Commission has no evidence that companies are moving their production outside the EU due to climate policy.
Secondly, the European Commission has assessed in detail the costs and benefits of CO2 emission reductions on the European economy in the framework of the Climate and Energy package agreed back in 2008. More recent analysis conducted in 2010 shows that the costs of meeting the 20% greenhouse gas reduction target have fallen by at least one third compared to the analysis made in 2008. Now they are estimated at EUR 48 billion, which represents 0.32% of the projected 2020 GDP. Having said that, it should also be mentioned that some of these investments will come back in, for instance, saved oil expenditure.
In developing the climate and energy package, the Commission has taken due account of the different circumstances in the Member States in terms of economic development, wealth and energy mix. In addition, the climate and energy package contains three specific mechanisms to balance overall costs across Member States, so that efforts are shared in a fair and equitable manner.
(PL) Mr President, thank you very much for having been so kind as to include my question. In view of the fact that we are running very late, however, I will limit myself to one consideration, if I may. I will happily pass on information to the Commissioner regarding companies which are deciding to transfer production outside EU Member States due to the constraints associated with reduced CO2 emissions. In my opinion, if I present you with these concrete facts then the Commission will also be persuaded to analyse the negative consequences this process has for the European Union economies.
In view of the fact that CO2 emissions know no borders, and that after production is transferred emissions will continue, which will unavoidably have a negative impact on the environment, the European Union economy will lose out, since it is exporting jobs.
Member of the Commission. - We all agree with that, of course. That is also the reason why, through the benchmark system, we have ensured that the sectors most exposed to carbon leakage will get almost all of their allowances for free.
But let me correct just one misunderstanding: I think we should be very careful in the European Union and not believe that others are doing nothing. Last week, I came back from Korea. They are also introducing carbon trading now; they are finding out exactly how to do it. They will start it on 1 January 2015. China is carrying out huge pilot projects on carbon trading. They want to make it a national system in the very near future. They are also introducing environmental taxes, and so on and so forth.
I could cite a lot of economies that we are competing with who have now realised that they also have to conduct ambitious environment policies, energy policies and climate policies. They have also realised that, if they do this intelligently, it will benefit their economies in the end.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 20.20 and resumed at 21.00)